Citation Nr: 1035029	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to October 1952.  
The Veteran received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied the Veteran's claim of entitlement to service 
connection for a lung disability.

In March 2009, the Board remanded this matter for further 
development.

This matter was remanded by the Board in December 2009 in 
pertinent part, for a VA examination to determine the etiology of 
the Veteran's lung disability.  The VA examination was conducted 
in March 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A lung disability, to include COPD, was not present in service or 
until years thereafter, and is not etiologically related to 
service.


CONCLUSION OF LAW

A lung disability, to include COPD, was not incurred in or 
aggravated by active service.   38 U.S.C.A. § 1101, (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran is 
expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA provided VCAA required notice regarding his service connection 
claim, in correspondence sent to the Veteran in July 2002, 
September 2002, June 2003, September 2003, June 2005, and April 
2009.  These letters told him what evidence was needed to 
substantiate entitlement to service connection.  The letter also 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim. 

A March 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating or effective 
date pursuant to Dingess.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a Veteran submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 23,353 
(Apr. 30, 2008). In any event, the July 2002, June 2003, 
September 2003, June 2005, and April 2009 letters complied with 
this requirement. 

Some of this notice was provided after the initial adjudication 
of the claim.  The timing deficiency was cured by readjudication 
of the claims in supplemental statements of the case issued after 
the notice was provided.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim. 38 
C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service records, 
and records from various federal agencies.  The RO attempted to 
secure evidence that the Veteran had been exposed to asbestos in 
service by contacting the National Personnel Records Center.  The 
Veteran has been afforded VA examinations in response to his 
claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases will be presumed 
if they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Lung Disability

Background

The Veteran's service treatment and personnel records are 
negative for evidence of a chronic lung disability or evidence 
that he was exposed to asbestos.  Multiple in-service X-rays show 
consistently normal lungs.

In February 1989, Dr. WHG, reported that a chest X-ray indicated 
interstitial fibrosis consistent with pneumoconiosis with the 
remainder of the chest unremarkable.

Records from Dr. WHG dated in May 1989; indicate that the Veteran 
had a diagnosis of "probable" asbestosis.  Dr. WHG noted that 
the Veteran's history included service in the Army from 1950 to 
1952 with "no known exposure."  From 1952 to 1969 he worked at 
various jobs with an unknown exposure history.  From 1969 until 
his retirement, he worked at a steel mill as a laborer, sweeping 
and removing asbestos-containing debris.  In the mill, the 
Veteran reported he had "constant" exposure to asbestos-
insulated steam pipes and used asbestos gloves when handling hot 
material.

At a July 1990 VA examination, the pertinent diagnoses were a 
history of heavy smoking, occasional exposure to asbestos and 
mild chronic obstructive pulmonary disease (COPD).  

Records of treatment at VA show that the Veteran was provided a 
pulmonary consultation in April 2002.  He reported a history of 
heavy smoking and was strongly suspected having COPD.  In April 
2003, his symptoms were noted to be "possibly consistent" with 
asbestosis.

In July 2003, the Veteran underwent a VA examination and reported 
that he was receiving financial compensation for asbestosis from 
the steel mill he had worked for until retirement.  He reported 
working in the boiler room at Fort Dix for approximately 4 
months, and spending 3 weeks at Camp Kilmer cleaning, where he 
saw a lot of "white stuff" coming up off the floor.  He stated 
he smoked four packs of cigarettes per day after he went overseas 
in 1951 to 1952, but now averaged approximately one-half pack per 
day.  

The examiner diagnosed, per a chest X-ray, fine reticular, 
nodular interstitial lung disease of both lungs, with no changes 
compared to the April 2002 study.  No pleural plaques were noted.  
With this information, the examiner concluded there was no 
indication that the Veteran had asbestosis.

A March 2008 letter from a law firm indicates that the Veteran 
was exposed to asbestos from 1952 to 1986, during his employment 
as a steelworker.  The letter further stated the Veteran's 
medical reports from 1989 indicated he had been diagnosed as 
having interstitial fibrosis as a result of his exposure to 
asbestos along with cigarette smoking as a contributing or 
aggravating factor.

The Veteran underwent a VA examination in May 2009 and was given 
a diagnosis of COPD.  He reported that he was not asthmatic, 
required no oxygen, and had no incapacitation in the past year 
due to his lungs.  He also reported that he retired in 1986 from 
his work due to a back injury.  He stated that he was exposed to 
asbestos in-service while living in the barracks from 1950 to 
1952.  He also worked at a steel plant and was exposed to 
asbestos there.  He stated he began smoking at the age of 13 and 
quit in 2006, smoking 1-2 packs of cigarettes per day.  

Chest X-ray showed biotical pleural thickening, linear calcified 
pleural plaques along the right lung base, and COPD considered to 
be mild with chronic increased interstitial arching within the 
lungs bilaterally.  The examiner stated there was no indication 
the Veteran had any lung problems while in-service.  As far as 
his asbestos exposure, the examiner noted the Veteran provided a 
history that he was exposed to asbestos at Camp Kilmer and Fort 
Dix.  

There was no indication that he had asbestosis at the present 
time as noted in the review, examination, and chest X-ray on the 
day of the examination.  The examiner stated it was more likely 
than not that the Veteran did not have asbestosis at the present 
time nor did he have any indication that he was exposed to 
asbestos or had any lung disease while on active duty.

The Veteran underwent a VA examination in March 2010.  He stated 
that he had developed shortness of breath while in Korea; 
however, he did not remember receiving any treatment for it.  He 
again reported that he went to work for a steel company, where he 
worked as a forklift driver and stated "the warehouse was full 
of asbestos."  He stated that around 1989 his breathing became 
worse and he had been given inhaler medication to help with the 
breathing.  He had been told then he had a "touch of 
asbestosis."  He had a history of tobacco use beginning at age 
13.  The Veteran reported that he had recently quit, but was now 
smoking again. 

The examiner diagnosed radiographic evidence of interstitial or 
chronic infiltrative lung disease.  The examiner stated there was 
no relationship between the Veteran's lung disease and service, 
noting the Veteran's military medical records had numerous 
entries revealing normal lung examinations.  The examiner stated 
the Veteran was not involved with asbestos while in the military, 
however he had a significant history of working in a steel mill 
and admitted to this environment being a hazard for asbestos 
exposure.  

The examiner opined that more likely than not the Veteran's 
current lung disability was the result of his occupational 
exposure during his working years in a steel mill.  After 
reviewing the Veteran's claims file and examining all the 
evidence it contained, the examiner opined that the current 
interstitial lung condition was not caused by military service or 
a disease or injury sustained while in military service.

Analysis

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular were 
included in the VA Adjudication Procedure Manual, M21-1 (M21-1), 
Part VI, § 7.21.  

In December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos-related 
information as M21-1, Part VI.  The Court of Veterans Appeals 
(now the Court of Appeals for Veterans Claims and hereinafter the 
Court) has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under the 
DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

Subpart ii of M21-1MR Part IV, lists some of the major 
occupations involving exposure to asbestos including mining, 
milling, work in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring materials, 
asbestos cement and pipe products, and military equipment.  High 
exposure to respirable asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers, and this is 
significant considering that, during World War II, U.S. Navy 
veterans were exposed to chrysotile, amosite, and crocidolite 
that were used extensively in military ship construction.  
Furthermore, it was revealed that many of these shipyard workers 
had only recently come to medical attention because the latent 
period for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  M21-
1MR, Part IV Subpart ii, Chapter 2, Section C, Topic 9, see also 
M21- 1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29.

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease. M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).

The manual guidelines on service connection in asbestos-related 
cases are not substantive rules.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGPREC 4-2000 (April 13, 2000), published at 65 Fed 
Reg. 33422 (2000).

The Veteran has been diagnosed as having interstitial lung 
disease, COPD, and at times has been suspected of having 
asbestosis.  Hence, the evidence clearly shows that the Veteran 
has a current disease.

During the course of the current appeal he has reported in-
service asbestos exposure.  To the extent the Veteran is 
competent to report asbestos exposure, his recent report of such 
exposure are contradicted by his earlier reports of no exposure 
outside of his post-service work in a steel mill.  Given these 
contradictory reports, the Board finds his statements regarding 
in-service asbestos exposure to be incredible.

The remainder of the evidence also weighs against a finding of 
in-service asbestos exposure.  The National Personnel Records 
Center could find no evidence of such exposure, and there is no 
evidence that the Veteran was involved in activities that would 
be expected to result in asbestos exposure.

The Veteran has also reported a history of heavy smoking in 
service with consumption of up to four packs of cigarettes per 
day.  Service connection; however, is not available for diseases 
or disabilities resulting from the use of tobacco products during 
service, unless the disease was incurred or aggravated in 
service.  38 U.S.C.A. § 1103 (West 2002).  

Service treatment records fail to indicate that the Veteran had a 
chronic lung disability during service or at the time of 
separation from service.  Although the Veteran has recently 
reported that he had shortness of breath in Korea, the service 
treatment records, including chest X-rays, show no lung disease.  
The Veteran's report could be viewed as reporting a continuity of 
symptomatology beginning in service, but service treatment 
records show no such complaints.  At the time of his separation 
from service he was noted to have "multiple complaints."  
Shortness of breath was not specifically noted.  At the time of 
the July 1990 VA general medical examination the Veteran was 
noted to be asymptomatic and the May 1989 private examination 
shows that the Veteran was asked about his respiratory history, 
but that no continuity of symptomatology was recorded.  A history 
of dyspnea was reported, but only for the past four to five 
years.

To the extent that the Veteran has reported a continuity of 
symptomatology, such reports are not credible.  The Veteran's 
contemporaneous reports and contemporaneous record contradict 
such reports.

The Veteran did serve in combat.  Where, a veteran engaged in 
combat, satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Section 1154(b) sets forth a three step 
sequential analysis that must be undertaken when a combat veteran 
seeks benefits under the method of proof provided by the statute.  
First, it must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  

Finally, if the first two requirements are met, VA "shall accept 
the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption arises 
that that the alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304 (1996).  

Competent evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran has not reported any pertinent combat injury.  He 
reported asbestos exposure while serving in the United States and 
did not report that his shortness of breath or smoking arose in 
combat or was otherwise related to combat.

The negative service treatment records, the absence of any 
contemporaneous evidence of a respiratory disease in the decades 
immediately after service, and the fact that there is no medical 
opinion of a link between a current disease and service; weighs 
the evidence against a finding that a lung disability began in 
service.  

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim. The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for a lung disability must be denied. See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER


Service connection for a lung disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


